C. Allen, J.
The evidence was amply sufficient to support the second count. It tended to show that the defendant received a little over fifteen tons of hay to sell for the plaintiffs, on a commission of one dollar per ton; that the hay was worth about $17 per ton; that the defendant sold one small lot of it at the *200rate of $17 per ton, and another small lot at the rate of $18 per ton; that he said he was getting pretty good prices by selling it in small lots; that at another time he said that it was all sold, but that there were a few small accounts he had not then collected ; and that the plaintiffs never could get an account from the defendant of the hay. It also appeared that the defendant was in court, but did not testify, and offered no evidence. From this it might well be inferred that he had received as much as $15 a ton, besides his commission, for fifteen tons.
Nor can we see that it was the duty of the judge to reject Patton’s opinion of the value of the hay. Even if Patton’s qualifications were doubtful, we should be slow to. revise the decision of the judge; but that decision appears to have been correct.

Exceptions overruled.